Citation Nr: 0612585	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  02-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

2.  Entitlement to an effective date prior to May 9, 2001 for 
the award of a 50 percent evaluation for PTSD. 

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a stomach disorder claimed as due to a 
VA surgical procedure performed at the VA Medical Center 
(VAMC) in Houston, Texas in April 1992.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had verified active duty from October 1984 to May 
1986.  Service personnel records show that he also had 4 
months and 15 days of active service prior to May 1986, and 
that he served in reserve components of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD does not approximate 
total occupational and social impairment.

2.  On May 9, 2001, the RO received a claim for entitlement 
to an increased rating for the veteran's service-connected 
PTSD disability in a written statement submitted by the 
veteran. 

3.  There is no objective evidence to show the date of 
increase in the veteran's disability due to PTSD occurred 
during the one-year period prior to May 9, 2001.  

4.  The veteran does not have a current disability of 
hepatitis C.  


5.  The veteran underwent a laparoscopy, cholecystectomy, and 
subcoastal laparotomy at the VAMC in Houston, Texas during 
April 1992.

6.  The veteran has chronic diarrhea, irritable bowel 
syndrome, and gastroesophageal reflux disease (GERD).   

7.  No stomach disorder was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part or by an event not 
reasonably foreseeable during the April 1992 VA surgical 
procedure.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 70 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for an effective date prior to May 9, 2001 
for a 50 percent evaluation for PTSD are not met.  38 
U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.155, 3.159, 3.400, 4.3, 4.130, Diagnostic Code 
9411 (2005).

3.  Hepatitis C was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

4.  The criteria for compensation for a stomach disorder 
claimed as due to an April 1992 VA surgical procedure are not 
met.  38 U.S.C.A. § 1151, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.358, 3.361 (before and after September 2, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluation - PTSD

The veteran appealed the 50 percent rating assigned for his 
PTSD.  He was awarded a 70 percent rating for his PTSD 
disability, effective from May 9, 2001, in a December 2005 
rating decision.  The question of the evaluation to be 
assigned for PTSD remains before the Board on appeal.  Cf. AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

To receive a rating in excess of 70 percent under 38 C.F.R. § 
4.130 (2005), the general rating formula for mental 
disorders, evidence of record must more nearly approximate, 
38 C.F.R. § 4.7, the following:

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, 
the Board finds that the evidence does not support the 
assignment of a rating in excess of 70 percent for PTSD, as 
the veteran does not exhibit total occupational and social 
impairment due to his PTSD symptomatology.  

The Board recognizes that the veteran suffers from a 
significant degree of occupational impairment due to his 
service-connected PTSD disability.  However, evidence of 
record does not show that he suffers from total occupational 
impairment due to his PTSD disability.  VA treatment notes 
dated in 2005 detail that the veteran suffers from serious 
impairment in industrial functioning.  Evidence of record 
shows that the veteran left full time jobs of his own accord 
in 2001 and 2003.  Currently, the record indicates that the 
veteran does carpentry jobs for family, neighbors, and other 
community members.  Further, in the June 2004 hearing 
transcript, the veteran specifically stated that he was not 
currently working full time due to a claimed stomach 
disorder.        

Evidence of record, including VA outpatient treatment notes 
dated from 2001 to 2005 and VA examination reports dated in 
June 2001, February 2003, and March 2005, shows treatment for 
complaints of nightmares, insomnia, depressed mood, anxiety, 
anger, irritability, isolative behavior, and hypervigilance.  
Further, evidence of record showed that the veteran had 
normal speech, normal thought processes, poor insight, good 
judgment, and no gross memory impairment.  In this case, 
symptoms including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; memory loss for names of close relatives, own 
occupation, or own name; and disorientation to time or place 
were not shown in competent medical evidence of record.      

The veteran was assigned Global Assessment of Functioning 
Scale (GAF) scores of 55 in the June 2001 VA examination 
report and 51 in VA outpatient treatment notes dated in 2002 
and 2005.  A GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The veteran was 
assigned GAF scores of 48 in the February 2003 VA examination 
report as well as 45, 49, and 50 in multiple VA outpatient 
treatment notes dated from 2001 to 2005.  A GAF score of 41-
50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
Ed. 1994).  

As for social impairment, the record does refer to some 
inability to establish and maintain effective relationships 
with friends and family.  In a December 2001 VA treatment 
note, the examiner detailed that the veteran suffered from 
considerable psychiatric symptoms and interference in all 
aspects of functions including family, social, and marital 
areas.  However, evidence of record indicates that the 
veteran maintains a family relationship with his children and 
other immediate family members and remains married to his 
wife of many years, despite any interpersonal difficulties 
experienced.  Competent medical evidence also shows that the 
veteran enjoys numerous hobbies including hunting, fishing, 
and gardening.  

Based on the consideration of the competent medical evidence 
of record, the Board finds that the veteran's PTSD disability 
symptomatology continues to meet or more nearly approximate 
the severity of occupational and social impairment 
contemplated for a 70 percent rating under the criteria in 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).  See 38 C.F.R. 
§ 4.7 (2005).  As none of the evidence of record shows that 
the veteran's service-connected PTSD causes total social and 
occupational impairment, the veteran's claim for entitlement 
to an evaluation in excess of 70 percent for PTSD must be 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Entitlement to an Effective Date Prior to May 9, 2001 
for a 50 Percent Rating

Generally, the effective date of an award shall not be 
earlier than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(o)(1) (2005).  An exception applies where evidence 
demonstrates a factually ascertainable increase in disability 
during the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that situation, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date." 38 U.S.C.A. § 
5110(b)(2) (West 2002).  See 38 C.F.R. § 3.400(o)(2) (2005); 
Harper v. Brown, 10 Vet. App. 125 (1997).  

In all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  See 38 C.F.R. § 3.400(o)(1) (2005); VAOPGCPREC 12-
98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).  Therefore, three 
possible dates may be assigned depending on the facts of a 
case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2005); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

In determining an effective date for an increased evaluation, 
VA must make two essential determinations.  It must determine 
(1) when a claim for an increased rating was received, and 
(2) when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to an increased 
evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2005).

In a September 1986 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent for his 
service-connected psychiatric disability, effective May 13, 
1986.  The veteran did not appeal this rating decision.  
Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  
The record reflects that the RO did not receive any 
subsequent correspondence containing an expression on the 
veteran's part of an intent to pursue an increased rating for 
his service-connected PTSD disability until May 9, 2001, when 
the RO received a claim for increase in a written statement 
from the veteran.  

To determine the proper effective date for the 50 percent 
rating, the Board must ascertain when the increase in 
disability occurred.  In a December 2001 rating decision, the 
RO granted an increased evaluation of 50 percent for the 
veteran's PTSD, effective from the date his increased rating 
claim was received on May 9, 2001.  The veteran contends that 
his service-connected PTSD disability warranted a 50 percent 
evaluation prior to that date.

As the earliest date of the veteran's increased rating claim 
is May 9, 2001, he could be granted an effective date as 
early as May 9, 2000 if it were factually ascertainable that 
an increase in disability had occurred within that year.  See 
38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. at 126.  In 
this case, however, there is no objective medical evidence of 
record dated in the year prior to May 9, 2001.  The June 2001 
VA examination report indicates that the veteran had not been 
receiving treatment for PTSD, and that his symptoms had been 
increasing in intensity over the past 15 years.  The 
statements of the veteran and his wife similarly describe an 
increase in his symptoms during the years before he filed his 
claim for increase in May 2001.  The evidence does not show a 
date within one year prior to the filing of the May 2001 
claim upon which the veteran's PTSD increased in severity.  
This is not to say that the veteran's disability became worse 
on the date that he filed his claim. Rather, in the absence 
of evidence showing a date within the preceding year on which 
it became factually ascertainable that an increase in 
disability had occurred, the effective date of increase will 
be the date of the claim.  

A VA examination report dated on June 21, 2001 is the first 
piece of evidence in the claims file to show the criteria 
necessary for the assignment of a 50 percent rating for PTSD 
under Diagnostic Code 9411.  Under 38 C.F.R. § 3.400(o)(1), 
if an increase in disability occurs after the claim is filed, 
the date that the increase is shown to have occurred is the 
prior effective date.  However, in this case, the RO assigned 
an effective date for the award of the 50 percent rating for 
PTSD from the earlier date the veteran's claim on May 9, 
2001.

Consequently, the Board finds that the criteria for an 
effective date prior to May 9, 2001 for the assignment of a 
50 percent rating for the veteran's service-connected PTSD 
disability have not been met, and that the claim must be 
denied.  See 38 C.F.R. § 3.400(o) (2005).

III.  Entitlement to Service Connection for Hepatitis C  

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while performing 
active duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  In general, establishing service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  Certain liver 
disorders may be presumed to have been incurred during 
service when manifested to a compensable degree within a 
specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).

Competent medical evidence of record does not show that the 
veteran suffers from a current disability of hepatitis C.  
After reviewing the veteran's claims file, including multiple 
conflicting VA and private blood test results dated in 1996, 
2002, and 2004, the examiner specifically indicated that 
there was no current evidence of hepatitis C in a March 2005 
VA examination report.  In this case, the Board recognizes 
that private treatment notes dated in 1996 as well as VA 
outpatient treatment records dated in 2002 and 2004 showed 
reactive test results for the hepatitis C antibody.  However, 
evidence of record shows that the veteran's liver function 
tests, sonogram, CT scan, and repeated blood tests conducted 
in 2002 and 2004 were all negative for findings of hepatitis 
C.      

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Consequently, entitlement to service connection 
for hepatitis C is not warranted.  As the Board finds that 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  

IV.  Entitlement to Benefits under 38 U.S.C.A. § 1151 

The veteran filed the pending claim for compensation under 
38 U.S.C.A. § 1151 in September 2002.  Accordingly, the 
applicable law under 38 U.S.C.A. § 1151, which the RO 
provided to the veteran, requires evidence of VA negligence 
or fault.  

The question of whether VA provided negligent treatment of 
the veteran requires competent medical evidence.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has provided lay statements in support of this claim.  As the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the veteran does not 
have the medical expertise to diagnosis the etiology of his 
claimed stomach disability.  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.  In determining whether 
a veteran had an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care or medical or surgical treatment upon which the 
claim is based to the veteran's condition after such care or 
treatment.  See 38 C.F.R. § 3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 
38 C.F.R. § 3.361(c)(1) (2005).  Hospital care or medical or 
surgical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  See 38 C.F.R. 
§ 3.361(c)(2) (2005).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  See 38 C.F.R. § 3.361(d)(1) (2005).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 3.361(d)(2) (2005).

In April 1992, the veteran sought private hospital treatment 
for severe abdominal pain.  An upper abdomen ultrasound 
showed a distended gallbladder with thickened gallbladder 
wall.  Thereafter, VA hospital treatment records indicate 
that the veteran was admitted to the VA Medical Center in 
Houston, Texas in April 1992 with right upper quadrant pain, 
nausea, and vomiting.  At that VA facility, the veteran 
underwent a laparoscopy, cholecystectomy, and subcoastal 
laparotomy on April 15, 1992.  Records noted that during the 
procedure the gallbladder was removed by laparoscope but a 
subcoastal incision had to be made due to bleeding 
complications.  Postoperative hospital treatment notes 
indicated that after gastrointestinal complaints were 
resolved, the veteran had a soft abdomen, clean surgical 
incisions, tolerated a regular diet, and had bowel movements.   

Private treatment notes dated in 1996 show that the veteran 
was treated for an isolated bout of acute gastroenteritis.  
VA outpatient treatment notes dated from 2002 to 2005 show 
complaints of chronic diarrhea and abdominal pain as well as 
show diagnoses of irritable bowel syndrome and GERD.    

The record contains multiple medical opinions from VA 
physicians concerning whether the April 1992 surgical 
procedure caused the veteran's claimed stomach disorder and 
whether any additional disability caused was due to VA 
negligence.  In a February 2003 VA opinion, the physician 
reviewed the claims file and indicated there was no 
indication of negligence or error on the part of VAMC in 
Houston in regards to the veteran's surgery.  In a September 
2002 VA treatment note as well as a March 2005 VA examination 
report, both examiners stated that the cause of the veteran's 
chronic diarrhea was multifactoral due to factors including 
underlying irritable bowel syndrome, post-cholecystectomy 
diarrhea, medications, and lactose intolerance.  In the March 
2005 VA examination report, the examiner detailed that 8 to 
12 percent of patient experience post-cholecystectomy 
diarrhea.  It was further indicated that diarrhea was a known 
complication of a cholecystectomy procedure and was not due 
to any error or negligence during the veteran's surgery.  In 
addition, the examiner opined that the current findings of 
irritable bowel syndrome were not caused by the April 1992 
procedure.       

Evidence of record shows that the veteran has been treated 
for abdominal pain, gastroenteritis, possible diverticulosis, 
mild hypertrophic gastris and duodenitis, irritable bowel 
syndrome, and GERD from 1996 to 2005.  However, none of the 
competent medical evidence of record provides that these 
claimed disabilities were additional disabilities caused by 
negligence during the April 1992 surgical procedure.  In 
addition, the Board recognizes that findings of chronic 
diarrhea are considered a known complication of a 
cholecystectomy procedure.  However, competent medical 
evidence of record shows that the veteran's chronic diarrhea 
is not due to any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part or by an event not reasonably foreseeable during 
the April 1992 VA surgical procedure.

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the Board concludes that the veteran's 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a stomach disorder claimed as due to 
an April 1992 VA surgical procedure performed at the VA 
Medical Center in Houston, Texas is denied.

V.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In the present case, a substantially complete application for 
the veteran's increased rating claim was received in May 
2001.  The RO denied the claim for increase in August 2001, 
and the veteran immediately filed an NOD.  In a December 2001 
rating decision, the RO granted an increased evaluation of 50 
percent for PTSD, effective from May 9, 2001.  Thereafter, 
the veteran indicated that he disagreed with the percentage 
of the assigned rating for his PTSD disability as well as the 
effective date for the award of the 50 percent evaluation.  
In addition, a substantially complete application for the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 was 
received in September 2002.  The RO denied the claim in March 
2003, and the veteran again immediately filed an NOD.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Letters dated in May 2001, December 2002, January 2003, 
October 2003, and December 2004 from VA issued by the RO as 
well as a VA Special Processing Team complied with the four 
notice requirements listed above.  Moreover, to the extent 
that the veteran was not specifically advised to submit any 
pertinent evidence in his possession by these letters, he was 
given the text of 38 C.F.R. § 3.159 in the December 2005 
supplemental statement of the case (SSOC).  Consequently, he 
was aware of this provision.  

VA provided notice to the veteran both before and after the 
December 2001 and March 2003 rating actions was promulgated.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the notice requirement was harmless error.  
Notice was provided by VA, and the content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as discussed above.  
Further, after the notice was provided, the case was 
readjudicated in the December 2005 SSOC.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, the Board finds no defect in notice that 
results in any prejudice to the veteran.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Moreover, the veteran 
has not shown or alleged any prejudice in the content of the 
notice concerning these issues.

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  This notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, service connection for PTSD has already been 
granted by the RO in a September 1986 rating decision.  
Consequently, the claim for service connection was 
substantiated and any defect in the section 5103(a) notice 
concerning the elements of a service connection claim would 
be harmless error.  Further, the veteran was given notice of 
what type of information and evidence was needed to 
substantiate his service connection claim for hepatitis C, 
but was not given notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
not addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes that the preponderance of 
the evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  


As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, private 
treatment records, and multiple VA examination reports have 
been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided with multiple VA 
examinations.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

An increased evaluation for posttraumatic stress disorder 
(PTSD) is denied.

An effective date prior to May 9, 2001 for the award of an 
increased evaluation for PTSD is denied. 

Service connection for Hepatitis C is denied.  

Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
stomach disorder, claimed as due to an April 1992 VA surgical 
procedure, is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


